UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7693



NIGEL MACCADO,

                                              Plaintiff - Appellant,

          versus


CAPTAIN KANE; STEVE WILLIAMS,       Warden    of
Dorchester County Jail,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-04-479-AW)


Submitted:   February 9, 2005          Decided:     February 16, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nigel MacCado, Appellant Pro Se. Kevin Bock Karpinski, Matthew
Douglas Peter, ALLEN, KARPINSKI, BRYANT & KARP, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Nigel MacCado appeals the district court’s order granting

summary judgment for the Defendants on his 42 U.S.C. § 1983 (2000)

complaint.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court. See MacCado v. Kane, No. CA-04-479-AW (D. Md. Oct.

7, 2004).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            AFFIRMED




                                - 2 -